Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 15, 2022

                                    No. 04-22-00061-CR

                                   Edison CARRAMAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CR-6386
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due July 13, 2022. On July 13, 2022, appellant filed a
motion requesting an extension of time to file his brief until September 12, 2022. After
consideration, we GRANT IN PART the motion and ORDER appellant to file his brief by
August 12, 2022.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court